
	

115 HR 5954 PCS: Anti-Terrorism Clarification Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 527115th CONGRESS
		2d Session
		H. R. 5954
		IN THE SENATE OF THE UNITED STATES
		July 24, 2018Received; read twice and placed on the calendarAN ACT
		To amend title 18, United States Code, to clarify the meaning of the terms act of war and blocked asset, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Anti-Terrorism Clarification Act of 2018. 2.Clarification of the term act of war (a)In generalSection 2331 of title 18, United States Code, is amended—
 (1)in paragraph (4), by striking and at the end; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)the term military force does not include any person that—
 (A)has been designated as a— (i)foreign terrorist organization by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
 (ii)specially designated global terrorist (as such term is defined in section 594.310 of title 31, Code of Federal Regulations) by the Secretary of State or the Secretary of the Treasury; or
 (B)has been determined by the court to not be a military force.. (b)ApplicabilityThe amendments made by this section shall apply to any civil action pending on or commenced after the date of the enactment of this Act.
			3.Satisfaction of judgments against terrorists
 (a)In generalSection 2333 of title 18, United States Code, is amended by inserting at the end following:  (e)Use of blocked assets To satisfy judgments of U.S. nationalsFor purposes of section 201 of the Terrorism Risk Insurance Act of 2002 (28 U.S.C. 1610 note), in any action in which a national of the United States has obtained a judgment against a terrorist party pursuant to this section, the term blocked asset shall include any asset of that terrorist party (including the blocked assets of any agency or instrumentality of that party) seized or frozen by the United States under section 805(b) of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1904(b))..
 (b)ApplicabilityThe amendments made by this section shall apply to any judgment entered before, on, or after the date of enactment of this Act.
			4.Consent of certain parties to personal jurisdiction
 (a)In generalSection 2334 of title 18, United States Code, is amended by adding at the end the following:  (e)Consent of certain parties to personal jurisdiction (1)In generalExcept as provided in paragraph (2), for purposes of any civil action under section 2333 of this title, a defendant shall be deemed to have consented to personal jurisdiction in such civil action if, regardless of the date of the occurrence of the act of international terrorism upon which such civil action was filed, the defendant—
 (A)after the date that is 120 days after the date of enactment of this subsection, accepts— (i)any form of assistance, however provided, under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.);
 (ii)any form of assistance, however provided, under section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291) for international narcotics control and law enforcement; or
 (iii)any form of assistance, however provided, under chapter 9 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb et seq.); or
 (B)in the case of a defendant benefiting from a waiver or suspension of section 1003 of the Anti-Terrorism Act of 1987 (22 U.S.C. 5202) after the date that is 120 days after the date of enactment of this subsection—
 (i)continues to maintain any office, headquarters, premises, or other facilities or establishments within the jurisdiction of the United States; or
 (ii)establishes or procures any office, headquarters, premises, or other facilities or establishments within the jurisdiction of the United States.
 (2)ApplicabilityParagraph (1) shall not apply to any defendant who ceases to engage in the conduct described in paragraphs (1)(A) and (1)(B) for 5 consecutive calendar years..
 (b)ApplicabilityThe amendments made by this section shall take effect on the date of enactment of this Act.  Passed the House of Representatives July 23, 2018.Karen L. Haas,Clerk July 24, 2018Received; read twice and placed on the calendar 